Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 1:20-cv-21976-RNS

  FLORIDA FAIR HOUSING
  ALLIANCE INC.,

          Plaintiff,

  vs.

  PARK EAST-WEST LTD. d/b/a PARK
  KNOWLES APARTMENTS,

        Defendant.
  _________________________________/

          DEFENDANT PARK EAST-WEST LTD.’S MOTION TO DISMISS THE
        AMENDED COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

          Defendant Park East-West Ltd. d/b/a Park Knowles Apartments (“Defendant”), through

  undersigned counsel and pursuant to Fed. R. Civ. P. 12(b)(1) and (6) and Local Rule 7.1(a), moves

  to dismiss the Amended Complaint [ECF No. 12] for failure to state a claim and lack of subject

  matter jurisdiction, and, in support thereof, states as follows:

  I.      Introduction

          Plaintiff Florida Fair Housing Alliance, Inc. (“Plaintiff”) is the corporate alter-ego of Ryan

  Turizo (“Turizo”), a serial litigant who has filed 29 federal lawsuits in this district in the last 18

  months. 1 Between August 2019 and January 2020, Turizo, under his own name, filed 6 boilerplate


          1
           Turizo v. Advanced Dental Wellness Center, P.A., 0:2019-cv-60409-MGC (Judge Marcia
  G. Cooke); Turizo v. Certified Associates, LLC, 0:2019cv61007 - JIC (Judge James I. Cohn);
  Turizo v. Vital Data Services, LLC, 0:2019cv61318 – RKA (Judge Roy K. Altman); Turizo v. Same
  Day Card, LLC, 0:2019cv61921 – DPG (Judge Darrin P. Gayles); Turizo v. Slomin’s, Inc.,
  0:2019cv61989-WPD (Judge William P. Dimitrouleas); Turizo v. Camden Summit Partnership,
  LP, 0:2019cv62005 – BB (Judge Beth Bloom); Turizo v. PPF AMLI 5971 Toscana Drive, LP,
  0:2019cv62006 – CMA (Judge Celia M. Altonaga); Turizo v. Rick Case Enterprises, Inc.,
  0:2019cv62062 – MGC (Judge Marica G. Cooke); Turizo v. Defenders, Inc., 0:2019cv62235 –
  RKA (Judge Roy K. Altman); Turizo v. Fiorella Insurance Agency, Inc., 0:2019cv62486 – MGC


                                       COFFEY | BURLINGTON
        2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 2 of 18
                                      Case No. 1:20-cv-21976


  Fair Housing Act (“FHA”) lawsuits 2 and 13 boilerplate Telephone Consumer Protection Act

  lawsuits. 3 An index of Turizo’s FHA lawsuits is attached hereto as Exhibit A.

         Turizo’s FHA lawsuits follow an identical boilerplate. In each suit, Turizo, a self-described

  convicted felon, Hispanic male, and “tester,” cold-calls a rental property to ask about available

  housing and identifies himself as a felon. If the property indicates that Mr. Turizo’s felony

  conviction makes him ineligible for available housing, he files a lawsuit claiming that the

  property’s criminal background check policy has an unlawfully discriminatory disparate impact

  on him under the FHA.



  (Judge Marcia G. Cooke); Turizo v. Natural Wellness Center, LLC d/b/a Miracle Leaf of Pembroke
  Pines, 0:2019cv62496 – PCH (Judge Paul C. Huck); Turizo v. 4Bush Holdings, LLC,
  0:2019cv62565 – RS (Judge Rodney Smith); Turizo v. GS Bayview, LLC, 0:2019cv63012 – RS
  (Judge Raag Singhal); Turizo v. Tamarac Pointe, LTD., Ltd. P’ship, 0:2020cv60073 – RAR
  (Judge Rodolfo A. Ruiz); Turizo v. Rich Metro Group, LLC, 0:2020cv60074 – RS (Judge Raag
  Singhal); Turizo v. Cypress Trail Apts., LTD, 0:2020cv60103 -RAR (Judge Rodolfo A. Ruiz);
  Turizo v. Inlet Bay at Gateway, LLC, 0:2020cv60172 – FAM (Judge Federico A. Moreno); Turizo
  v. UDR, Inc., 0:2020cv60180 – MGC (Judge Marcia G. Cooke); Turizo v. JPMorgan Chase &
  Co., 0:2020cv60428 – RAR (Judge Rodolfo A. Ruiz),
         2
          Turizo v. Camden Summit P’ship, LP, 0:2019cv62005 – BB (Judge Beth Bloom); Turizo
  v. PPF AMLI 5971 Toscana Drive, LP, 0:2019cv62006 – CMA (Judge Celia M. Altonaga); Turizo
  v. GS Bayview, LLC, 0:2019cv63012 – RS (Judge Raag Singhal); Turizo v. Tamarac Pointe, LTD.,
  LP, 0:2020cv60073 – RAR (Judge Rodolfo A. Ruiz); Turizo v. Rich Metro Grp., LLC,
  0:2020cv60074 – RS (Judge Raag Singhal); Turizo v. Cypress Trail Apts., LTD, 0:2020cv60103
  -RAR (Judge Rodolfo A. Ruiz).
         3
           Turizo v. Advanced Dental Wellness Ctr., P.A., 0:2019cv60409-MGC (Judge Marcia G.
  Cooke); Turizo v. Certified Assocs., LLC, 0:2019cv61007 - JIC (Judge James I. Cohn); Turizo v.
  Vital Data Servs., LLC, 0:2019cv61318 – RKA (Judge Roy K. Altman); Turizo v. Same Day Card,
  LLC, 0:2019cv61921 – DPG (Judge Darrin P. Gayles); Turizo v. Slomin’s, Inc., 0:2019cv61989-
  WPD (Judge William P. Dimitrouleas); ); Turizo v. Rick Case Enterprises, Inc., 0:2019cv62062 –
  MGC (Judge Marica G. Cooke); Turizo v. Defenders, Inc., 0:2019cv62235 – RKA (Judge Roy K.
  Altman); Turizo v. Fiorella Ins. Agency, Inc., 0:2019cv62486 – MGC (Judge Marcia G. Cooke);
  Turizo v. Natural Wellness Ctr., LLC d/b/a Miracle Leaf of Pembroke Pines, 0:2019cv62496 –
  PCH (Judge Paul C. Huck); Turizo v. 4Bush Holdings, LLC, 0:2019cv62565 – RS (Judge Rodney
  Smith); Turizo v. Inlet Bay at Gateway, LLC, 0:2020cv60172 – FAM (Judge Federico A. Moreno);
  Turizo v. UDR, Inc., 0:2020cv60180 – MGC (Judge Marcia G. Cooke); Turizo v. JPMorgan Chase
  & Co., 0:2020cv60428 – RAR (Judge Rodolfo A. Ruiz).
                                                   2
                                     COFFEY | BURLINGTON
       2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 3 of 18
                                        Case No. 1:20-cv-21976


         Turizo changed his tactics early this year. He incorporated Plaintiff in February 2020 and

  serves as its president. See Exhibit B, Articles of Organization for Plaintiff Florida Fair Housing

  Alliance, Inc. In February, Plaintiff – identifying Turizo as its “tester” – began filing boilerplate

  FHA lawsuits identical in substance to Turizo’s individual suits. To date, Plaintiff has filed 10

  FHA lawsuits with Turizo as its “tester” in the four months since its incorporation.4 See Ex. A.

         As shown in Exhibit A, Turizo and Plaintiff have avoided any rulings on the merits of their

  FHA claims by dismissing or settling shortly before or after a defendant moves to dismiss. Here,

  as it has in other FHA cases, Plaintiff superficially amended the Complaint [ECF No. 12] in

  response to Defendant’s motion to dismiss [ECF No. 7].

         The Amended Complaint tracks the same boilerplate formula as the other FHA cases.

  Plaintiff alleges that Turizo,5 posing as a prospective tenant, cold-called Defendant’s apartment

  complex to “test” Defendant’s rental property for “discriminatory housing practices.” Am. Compl.

  ¶¶ 13-14. Plaintiff alleges that Turizo was told that his felony conviction would “probably” result


         4
            Florida Fair Housing Alliance, Inc. v. Coral Haven Apts., LLP, 1:2020cv20921 – RS
  (Judge Raag Singhal); Florida Fair Housing Alliance, Inc. v. Japanese Garden Mobile Estates,
  Inc., 1:2020cv21091 – MGC (Judge Marcia G. Cooke); Florida Fair Housing Alliance, Inc. v.
  Park East-West Ltd., 1:2020cv21976 – RNS (Judge Robert N. Scola); Florida Fair Housing
  Alliance, Inc. v. Top Well, LLC, 1:2020cv21994 – KMW (Judge Kathleen M. Williams); Florida
  Fair Housing Alliance, Inc. v. Deerpath on the Lake, LLC, 1:2020cv22106 (Judge Darrin P.
  Gayles); Florida Fair Housing Alliance, Inc. v. Catalina Rental Apts., Inc., 1:2020cv22113 –
  DPG (Judge Darrin P. Gayles); Florida Fair Housing Alliance, Inc. v. Liberty Apt. Highland, LLC.,
  1:2020cv22269-MKM (Judge Michael K. Moore); Florida Fair Housing Alliance, Inc. v. PMG
  11th St. Holdings, LLC, 1:2020cv61120-FAM (Judge Federico A. Moreno), Florida Fair Housing
  Alliance, Inc. v. 601 Ocean Investments, LLC, 1:2020CV22664-KWM (Judge Kathleen M.
  Williams), Florida Fair Housing Alliance, Inc. v. The Palm Bay Grand, LLC, 1:2020cv22665 –
  DPG (Judge Darrin P. Gayles)
         5
            Of the 10 lawsuits Plaintiff has filed, this case was the first that does not identify Turizo
  by name as Plaintiff’s “tester,” although Turizo is otherwise described in identical terms (“sui juris
  Hispanic male with a felony conviction”), Am. Compl. at ¶ 14, as he is in the other boilerplate
  lawsuits. An index of the pertinent allegations from Turizo’s other FHA lawsuits describing the
  “tester” is attached as Exhibit C.
                                                     3
                                       COFFEY | BURLINGTON
       2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 4 of 18
                                        Case No. 1:20-cv-21976


  in denial of his rental application. 6 Id. at ¶ 15. And while the Amended Complaint alleges that

  Turizo is a “Hispanic male,” Am. Compl. at ¶ 14, Plaintiff does not allege that Turizo made

  Defendant aware that Turizo is Hispanic, or that Defendant knew or had reason to know of Turizo’s

  race or ethnicity. So from this single “probably” statement, Plaintiff alleges Defendant has violated

  the Fair Housing Act, and seeks injunctive relief and damages, including attorney’s fees, for

  disparate impact housing discrimination. Id. at ¶¶ 35-42.

          For the following reasons, this Court should dismiss the Amended Complaint with prejudice

  based on Plaintiff’s irremediable failure to establish either its standing to sue or a plausible basis

  for its disparate impact discrimination claim.

  II.     Legal Standards Governing Motions to Dismiss

          A.      Lack of standing under Fed. R. Civ. P. 12(b)(1)

          “A defendant may attack standing, and hence subject matter jurisdiction, under Rule

  12(b)(1),” which governs motions to dismiss for lack of subject matter jurisdiction. Fed. R. Civ.

  P. 12(b)(1); Swipe for Life, LLC v. XM Labs, LLC, 2012 WL 1289726 at * 2 (S.D. Fla. Apr. 16,

  2012) (Scola, J.) (citing Region 8 Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d

  800, 807 n. 8 (11th Cir. 1993). When, as here, the attack on standing is facial, the plaintiff’s

  allegations are taken as true for the purposes of the motion. Id. But jurisdictional allegations are

  subject to the same plausibility requirements as claims for relief, so the plaintiff “must allege facts




          6
            This Court previously granted leave to file the audio recording of the phone call [ECF No.
  10] as Exhibit D to the Motion to Dismiss [ECF No. 7]. The recording was filed with the Court
  [ECF No. 11] and submitted to chambers via email on June 18, 2020 and is incorporated by
  reference here as Exhibit D to this Motion. This Court may consider the phone call for purposes
  of a 12(b)(6) motion because the phone call is 1) is referred to in the Complaint; 2) central to
  Plaintiff’s claim; and 3) its authenticity is not in question. See S.F.M. Holdings, Ltd. v. Banc of
  Am. Sec. LLC, 600 F.3d 1334, 1337 (11th Cir. 2010).
                                                     4
                                       COFFEY | BURLINGTON
        2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 5 of 18
                                        Case No. 1:20-cv-21976


  that affirmatively and plausibly suggest it has standing to sue.” Amidax Trad. Grp. v. S.W.I.F.T.

  SCRL, 631 F.3d 140, 145 (2d Cir. 2011).

         Federal courts are empowered to decide only actual “Cases” and “Controversies.” U.S.

  Const. Art. III Sec. 2. As this Court and others have observed, “the doctrine of standing is a ‘core

  component’ of this fundamental limitation that ‘determine[es] the power of the court to entertain

  the suit.” MSP Recovery, LLC v. Allstate Ins. Co., 276 F. Supp.2d 1311, 1313 (S.D. Fla. 2017)

  (Scola, J.) (quoting Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259, 1264-

  65 (11th Cir. 2011)). “Because Article III standing implicates subject matter jurisdiction, it must

  be addressed as a threshold matter prior to the merits of any underlying claims.” Id. (citing Palm

  Beach Golf Ctr.-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245 (11th Cir. 2015).

  Standing, therefore, “is not a mere pleading requirement but rather an indispensable part of the

  plaintiff’s case.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

         To establish the “irreducible constitutional minimum” of Article III standing, the pleader

  must allege 1) an injury-in-fact that is concrete and particularized and actual or imminent; 2) the

  injury is fairly traceable to the defendant’s challenged conduct; and 3) the injury or threat of injury

  is likely to be redressed by a favorable court decision. Id. at 560-61. Further, when a plaintiff seeks

  injunctive relief, allegations of past harm without “any continuing, present adverse effects” are

  insufficient to establish Article III standing. See, e.g. Wasser v. All Market, Inc., 329 F.R.D. 464,

  470 (S.D. Fla. 2018) (Scola, J.) (injunctive relief must seek to redress “a real and immediate threat

  of future injury”) (citing O’Shea v. Littleton, 414 U.S. 488, 495-96 (1974)).

         Both the Supreme Court and the Eleventh Circuit have set specific pleading requirements

  for organizations seeking to sue on their own behalf. In Sierra Club v. Morton, 405 U.S. 727, 740

  (1972), the Supreme Court held that organization seeking “to do no more than vindicate their own



                                                     5
                                       COFFEY | BURLINGTON
       2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 6 of 18
                                        Case No. 1:20-cv-21976


  value preferences through the judicial process” generally cannot establish standing. After Sierra

  Club, the Supreme Court held in Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982), that

  an organization may establish Article III standing if it shows “a concrete and demonstrable injury

  to the organization’s activities” that is “more than simply a setback to the organization’s abstract

  interests.”

          Following Havens, the Eleventh Circuit has held that organizational standing requires the

  pleader to show that “the defendant’s illegal acts impair its ability to engage in its projects by

  forcing the organization to devote resources to counteract those illegal acts.” Common

  Cause/Georgia v. Billups, 554 F.3d 1350 (11th Cir. 2009) (emphasis added). Importantly, to

  qualify as a cognizable Article III injury, the organization’s diverted resources must be

  independent of the cost of detecting and challenging allegedly unlawful conduct. Florida State

  Conference of N.A.A.C.P. v. Browning, 522 F.2d 1153, 1166 (11th Cir. 2008) (“plaintiffs cannot

  bootstrap the cost of detecting and challenging illegal practices into injury for standing purposes”).

      B. Failure to state a claim for disparate impact discrimination under Fed. R. Civ. P.
         12(b)(6)

          Without “a short and plain statement of the claim showing that the pleader is entitled to

  relief,” a pleading is subject to dismissal for failure to state a claim if “a cause of action does not

  contain specific factual matter, accepted as true, to state a claim that is plausible on its face and to

  suggest the required elements of the claim. Fed. R. Civ. P. 8(a)(2); Fed. R. Civ. P. 12(b)(6);

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed factual allegations” are not required,

  a complaint must provide “more than labels and conclusions, and a formulaic recitation of the

  elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007);

  Iqbal, 556 U.S. at 678 (Rule 8’s pleading standard “demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation”). So while the court must accept the complaint’s

                                                     6
                                       COFFEY | BURLINGTON
       2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 7 of 18
                                         Case No. 1:20-cv-21976


  allegations as true and make all plausible inferences in the plaintiff’s favor, courts “are not bound

  to accept as true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555.

          Claims of disparate impact discrimination under the FHA are subject to heightened

  pleading standards. Under the Supreme Court’s decision in Texas Department of Housing &

  Community Affairs v. Inclusive Communities Project, Inc., 576 U.S. ---, 135 S. Ct. 2507 (2015),

  racial imbalance, standing alone, does not establish a prima facie claim of disparate impact housing

  discrimination, defined as practices “that have a ‘disproportionately adverse effect on minorities’

  and are otherwise unjustified by a legitimate rationale.” Id. at 2513. To protect defendants from

  racial imbalances they were not responsible for, the Supreme Court directed lower courts to

  “examine with care whether a plaintiff has made out a prima facie case of disparate impact,”

  holding that a plaintiff “who fails to allege facts at the pleading stage or produce statistical evidence

  demonstrating a causal connection [between a challenged policy and racial imbalance] or produce

  statistical evidence demonstrating a causal connection cannot make out a prima facie case of

  disparate impact.” Id. at 2523-24.

          Put simply, Inclusive Communities holds that a disparate impact discrimination claim fails

  at the pleading stage unless the plaintiff demonstrates both relevant statistical disparity and a

  plausible showing of “robust causality” between the offending policy and the statistical disparity.

  Id. at 2522-23. “If a statistical discrepancy is caused by factors other than the defendant’s policy,

  a plaintiff cannot establish a prima facie case, and there is no liability.” Id. at 2523.

          The Eleventh Circuit had already reached the same conclusion several years earlier in

  Schwarz v. City of Treasure Island, 544 F.3d 1201 (11th Cir. 2008). In Schwarz, the Eleventh

  Circuit held that a housing provider for persons considered “handicapped” under the FHA failed

  to make a prima facie claim of disparate impact discrimination by relying on “bald assertions”



                                                      7
                                        COFFEY | BURLINGTON
       2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 8 of 18
                                        Case No. 1:20-cv-21976


  about a challenged policy’s impact without providing the “comparative data” that would support

  “an adequate statistical foundation for a disparate impact claim.” Id. at 1217-18. And other courts

  have held that the “comparative data” must be specific to the pool of qualified applicants giving

  rise to the disparate claim, not just general national population statistics. See, e.g., Mandala v. NTT

  Data, Inc., 2019 WL 3237361 at *3-4 (W.D.N.Y. Jul. 18, 2019) (granting 12(b)(6) motion to

  dismiss disparate impact discrimination claim when pleading relied on general population statistics

  borrowed from EEOC guidance).

           In sum, the pleading must demonstrate statistical evidence of both a racial disparity and

  data showing that the offending policy causes an unlawful disparate impact. Inclusive

  Communities, 135 S. Ct. at 2522-23; Oveido Town Center II, LLLP v. City of Oveido, Fla., 759

  Fed. Appx. 828 (11th Cir. 2018); Inclusive Communities Project, Inc. v. Heartland Cmty. Ass’n,

  Inc., 399 F. Supp. 3d 657, 667 (N.D. Tex. 2019) (granting 12(b)(6) motion to dismiss disparate

  impact housing discrimination claim for failure to plead robust causation between policy and

  statistical racial disparities).

  III.     Plaintiff Fails to Establish Organizational Standing

           A.      The Amended Complaint Does Not Establish Plaintiff’s Right to Sue on Its
                   Own Behalf.

           Beyond several new paragraphs of chest-beating devoted to the undisputed contents of the

  recorded phone call (Am. Compl. ¶¶ 16-20 and unnumbered paragraphs on pp. 1-2), the only

  substantive change from the Complaint [ECF No. 1] to the Amended Complaint [ECF No. 12] is

  the latter’s half-hearted nod to Havens’ “diversion of resources” theory of organizational injury.

  Am. Compl. ¶ 32. But nothing in this new paragraph, or the remainder of the Amended Complaint,

  establishes Plaintiff’s standing to sue in its own right, which demonstrates Plaintiff’s inability to

  meet the pleading requirements and the propriety of dismissal with prejudice at this juncture.

                                                     8
                                       COFFEY | BURLINGTON
         2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 9 of 18
                                        Case No. 1:20-cv-21976


         First, diversion of resources supports an organizational injury for standing purposes only

  when coupled with a plausibly illegal act. Common Cause/Georgia, 554 F.3d at 1350 (explaining

  that “an organization has standing to sue on its own behalf if the defendant’s illegal acts impair its

  ability to engage in its projects by forcing the organization to divert resources to counteract those

  illegal acts”) (emphasis added). For the reasons stated in Section IV below, Plaintiff has not stated

  a plausible claim of unlawful discrimination. Absent a plausible claim of illegal acts, Plaintiff has

  not adequately alleged an organizational injury via a “diversion of resources.”

         Secondly, Paragraph 32’s inscrutable incantation of a hodge-podge of buzzwords from

  Havens and its progeny – “divert,” “resources,” “impaired” – does not plausibly allege a diversion

  of resources. Unlike other FHA organizational plaintiffs, Plaintiff does not “connect the dots” and

  allege what resources were diverted (time? money? labor?), how its other services were impaired,

  or why the alleged misconduct forced it to divert resources. Without even general allegations on

  these key issues, Plaintiff cannot establish causation or redressability.

         Compare Plaintiff’s allegations to the pleading in Havens. HOME, the organizational

  plaintiff in Havens, alleged that it was a housing nonprofit offering housing counseling and

  referrals. Havens, 455 U.S. at 363. The defendant landlord discriminated against HOME’s clients

  by falsely claiming that housing was unavailable, forcing HOME to expend additional resources

  to find these clients alternative housing. Id. at 379. So even though HOME also engaged in

  advocacy against discrimination, it was actually engaged in placing its clients in housing. When

  the landlord’s “racial steering practices” interfered with HOME’s ability to do so, HOME was

  forced to divert resources from its counseling efforts by using paired black and white testers to

  confirm the landlord’s discriminatory policies, and, later, into litigation. Id. at 368.




                                                     9
                                       COFFEY | BURLINGTON
       2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 10 of 18
                                         Case No. 1:20-cv-21976


          Unlike HOME’s well-plead allegations how and why the landlord’s racial discrimination

   required it to divert resources from housing referrals and counseling to testing and litigation, the

   Amended Complaint offers no affirmative, plausible allegations – even on a general level - about

   how Defendant’s alleged practice of “probably” rejecting an unsubmitted rental application

   impaired Plaintiff’s vague “counseling,” “education” and “outreach” “projects,” (which are not

   further described elsewhere in the pleading). Am. Compl. ¶¶ 6, 32. Tellingly, even though it

   amended the Complaint in response to a 12(b) motion, Plaintiff has not included any detail about

   these interrupted services or “projects,” what “resources” were “diverted,” or why Plaintiff was

   “forced” to pursue litigation. Common sense suggests that Plaintiff’s failure to allege these

   ultimate facts is because litigation is Plaintiff’s raison d'être. In any event, because the pleading

   describes no costs beyond a 35-second phone call and its litigation costs – a practice rejected in

   this circuit as impermissible bootstrapping insufficient to establish organizational injury – Plaintiff

   has not established that it suffered an injury, that Defendant caused it, or that this Court can redress

   it. Browning, 522 F.2d 1153 at 1166 (11th Cir. 2008).

          Separately, there are no allegations supporting a “real or immediate threat of future injury”

   that would support Plaintiff’s standing to seek injunctive relief. Indeed, the Amended Complaint’s

   conclusory allegation of “irreparable loss and injury and a real and immediate threat of future

   discrimination” is unsupported by any factual allegations, and therefore is precisely the type of

   conclusory, “the-defendant-unlawfully-harmed-me” pleading deficiency disapproved by the

   Supreme Court. Am. Compl. ¶ 41; Iqbal, 556 U.S. at 678.

          For these reasons, Plaintiff has failed to plead basic facts demonstrating organizational

   standing and this Court accordingly should dismiss the Amended Complaint for lack of subject

   matter jurisdiction. MSP Recovery, LLC, 276 F. Supp.2d at 1313-14.



                                                      10
                                        COFFEY | BURLINGTON
        2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 11 of 18
                                        Case No. 1:20-cv-21976

          B.      The Amended Complaint does not establish Plaintiff’s standing to sue on
                  behalf of its members.

          Alternatively, an organization that has not been injured may still have standing to bring

   suit as a representative of its members - but only when its members would otherwise have standing

   to sue in their own right. See, e.g., Warth v. Seldin, 422 U.S. 490, 512 (1975); Doe v. Stincer, 175

   F.3d 879, 882 (11th Cir. 1999). Here, the Amended Complaint does not allege that Plaintiff is a

   membership organization; that the “tester” is a member; or that Plaintiff is bringing suit on behalf

   of a member. But in the event Plaintiff nevertheless attempts to claim associational standing,

   Plaintiff still lacks standing because Turizo did not make a bona fide offer to rent and was not the

   victim of a discriminatory misrepresentation. As such, he did not suffer a cognizable injury under

   the FHA. Because Turizo lacks standing to sue in his own right, Plaintiff may not sue for him.

          The FHA separately prohibits discriminatory refusals to rent, 42 U.S.C. § 3604(a), as well

   as the discriminatory provision of false information about housing availability, 42 U.S.C. §

   3604(d). Havens, 455 U.S. at 363. As the Supreme Court explained in Havens, Congress required

   a “bona fide offer” to rent or purchase for discriminatory refusals to rent under Section 3604(a),

   but did not impose a similar requirement for discriminatory misrepresentations under Section

   3604(d). Havens, 455 U.S. at 363. Although testers, by definition, do not have a “bona fide” intent

   to rent – therefore precluding standing under Section 3604(a) - the Havens Court concluded that a

   “tester who has been the object of a misrepresentation made unlawful under § 804(d) has suffered

   injury in precisely the form the statute was intended to guard against, and therefore has standing

   to maintain a claim for damages under the [FHA’s] provisions.” Id. at 364 (emphasis added).

          Applying these principles, Havens found that the black tester – who was falsely told that

   housing was unavailable – had standing to sue individually based on the injury to her statutory

   right to truthful housing information under Section 3604(d). Id. at 374. On the other hand, the


                                                    11
                                       COFFEY | BURLINGTON
        2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 12 of 18
                                        Case No. 1:20-cv-21976


   white tester, who was correctly told that housing was available, did not have standing because he

   did not allege “that he was the victim of a discriminatory misrepresentation,” and therefore had

   not pleaded a cause of action under Section 3604(d). Id. at 374-75.

           Turizo lacks standing for the same reasons as the white tester in Havens. The Amended

   Complaint describes “testing” Defendant’s rental complex using Turizo as a “field tester.” Am.

   Compl. at ¶¶ 11-14. It does not allege that he made a bona fide offer to rent. Because Turizo was

   acting as a “tester,” without an actual intent to rent, he does not have standing under Section

   3604(a), which governs discriminatory refusals to rent and requires a “bona fide offer.” Havens,

   455 U.S. at 373; 42 U.S.C. § 3604(a).

           Similarly, the Amended Complaint’s failure to allege a discriminatory misrepresentation

   deprives Turizo, and by extension Plaintiff, of the informational injury recognized in Havens under

   Section 3604(d). Turizo, like the white tester in Havens, does not (and cannot) allege that Turizo

   was “the victim of a discriminatory misrepresentation.” Havens, 455 U.S. at 374-75. To the

   contrary, and viewed in the light most favorable to Plaintiff, Plaintiff alleges that Turizo was

   truthfully told that his felony conviction disqualified him from available housing – not that he was

   falsely told that available housing was unavailable. Without an allegation of discriminatory

   misrepresentation, Turizo has failed to establish “tester” standing under Havens and Plaintiff has

   no right to bring an action on his behalf. This Court should dismiss the Amended Complaint for

   lack of standing.

   IV.     The Amended Complaint Fails to State a Claim for Unlawful Disparate Impact
           Housing Discrimination

           On top of Plaintiff’s irremediable standing defects, the Amended Complaint also fails to

   state a claim on which relief can be granted. Based solely on an equivocal answer – “probably” –

   during a single phone conversation with Defendant’s agent, Plaintiff sweepingly concludes that


                                                    12
                                       COFFEY | BURLINGTON
         2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 13 of 18
                                          Case No. 1:20-cv-21976


   Defendant has a “practice or otherwise policy regarding the criminal history of individuals seeking

   to rent” that has a “disparate impact on Black and Hispanic individuals and otherwise fails to serve

   a substantial, legitimate, nondiscriminatory interest[.]” Am. Compl. ¶ 31. Plaintiff does not allege

   that Turizo’s rental application was denied based on his felony conviction, or even that he was

   denied the ability to apply. Plaintiff nevertheless alleges that “it has suffered, is suffering, and will

   continue to suffer irreparable loss and injury and a real and immediate threat of future

   discrimination by Defendant.” Id. ¶ 41. These allegations fail to state a cognizable disparate impact

   housing discrimination claim under the FHA.

           A.      Absent evidence of disparate impact upon a protected class, a facially neutral
                   “criminal record” policy is lawful.

           Although somewhat of a moving target throughout the pleading, 7                 Plaintiff’s core

   allegation appears to be that Defendant has a “practice” of “without any review or investigation,

   turning away individuals with a felony criminal record. Am. Compl. ¶ 38. This allegation is untrue.

   But assuming its truth for purposes of this motion, as the Court must at this stage, the allegation

   of a blanket prohibition based on a felony conviction is not a cognizable disparate impact claim

   under the FHA. Although Plaintiff does not claim that Turizo actually applied for housing and

   was denied based on his felony conviction, several courts have recognized that criminal

   background checks may serve as a legitimate basis for denial of a rental application. See Bida v.

   Shuster Mgmt., LLC., 2019 WL 1198960 at *4 (D. N.J. Mar. 14, 2019); Evans v. UDR, Inc., 644




           7
            Plaintiff’s previous pleading accused Defendant of having a “blanket ban” or “blanket
   prohibition” on convicted felons. Compl. [ECF No. 1] at ¶¶ 1, 2, 3, 17, 23. That term is
   conspicuously absent from the Amended Complaint, where Plaintiff characterizes the phone call
   as evidencing a “practice or otherwise policy,” Am. Compl. ¶ 31, “discriminatory steering
   practices” ¶ 30, or a “practice,” ¶ 38.
                                                      13
                                         COFFEY | BURLINGTON
        2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 14 of 18
                                         Case No. 1:20-cv-21976


   F. Supp. 2d 675, 691 (E.D.N.C. 2009) (“the FHA clearly does not prohibit landlords from denying

   a person occupancy on the basis of his criminal record”).

          B.      The Amended Complaint fails to meet the pleading standards for disparate
                  impact housing discrimination under recent Supreme Court and Eleventh
                  Circuit precedent.

          The Amended Complaint falls far short of the pleading standards set by the Supreme Court

   and Eleventh Circuit for disparate impact housing violations under the authorities set forth in

   Section II.B, supra.

          First, the Amended Complaint has no factual allegations showing either statistical racial

   disparities or a causal connection between the alleged “blanket prohibition” policy for convicted

   felons and any racial disparities. Tellingly, Plaintiff fails to allege any local or even statewide data

   showing the racial makeup of convicted felons in Defendant’s actual or potential tenant pool, or

   that there are racial disparities in housing in the relevant community. Instead, Plaintiff cites

   national arrest and incarceration data from 2016 HUD Guidance and elsewhere, which is quite

   separate from, and fails to address, the alleged disparate impact of a policy allegedly excluding

   convicted felons. As the Eleventh Circuit and other courts have repeatedly reaffirmed in assessing

   disparate impact discrimination claims, the relevant data needs to be geared toward a specific

   community. See, e.g., Oveido Town Center II, 759 Fed. App’x. At 836-37 (requiring city-wide

   racial data to make prima facia showing); Schwarz, 544 F.3d at 1217 (same). Plaintiff cannot meet

   its burden because it does not offer data tailored to the South Florida community (a community in

   which Defendant – located in Winter Park, Florida - is not a member). Am. Compl. ¶ 11.

           Second, the HUD Guidance does not address the alleged disparate impacts of policies

   excluding convicted felons. Plaintiff does not otherwise allege facts showing that the facially-

   neutral “blanket prohibition” is related to a racial disparity in the numbers of black and Hispanic



                                                      14
                                        COFFEY | BURLINGTON
        2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 15 of 18
                                        Case No. 1:20-cv-21976


   rental applicants in proportion to the pool of potentially qualified tenants for Defendant’s rental

   units. Because Plaintiff improperly relies upon “bald assumptions” without “comparative data”

   establishing a racial disparity, let alone connecting the disparity to a specific policy, the Amended

   Complaint fails to state a claim for disparate impact discrimination. Oveido, 759 F. App’x at 835.

          C.      HUD guidance is not the law.

          Plaintiff’s extensive citations to the 2016 HUD Guidance is legally immaterial designed to

   paper over the Amended Complaint’s fatal pleading deficiencies. Agency guidance is not the law

   and is only entitled to as much weight as a court decides to afford it. Hardie v. National Collegiate

   Athletic Ass’n, 876 F.3d 312, 323 (9th Cir. 2017); Stein v. Paradigm Mirasol, LLC, 586 F.3d 849,

   858 (11th Cir. 2009). Relevant to this case, the HUD Guidance does not even say that blanket

   denials of rental applications to convicted felons (not that Defendant has such a policy) violate the

   FHA. All the document says is that blanket denials (like any other challenged policy) shown to

   have a discriminatory effect would violate the FHA. Neither the Amended Complaint nor the HUD

   Guidance provides the causal link required by Inclusive Communities, Schwarz or Oveido.

          Additionally, the Amended Complaint ignores authority subsequent to the HUD Guidance

   that clarifies and explains when blanket denial policies are permissible. The HUD Guidance relies

   upon the Eighth Circuit’s decision in Green v. Missouri Pac. R.R. Co., 523 F. 2d 1290 (8th Cir.

   1975), for the proposition that blanket denials for “any conviction,” which would include

   misdemeanors, are overbroad and could support a disparate impact claim. HUD Guidance, Ex. A

   to Am. Compl., at p. 6. After the HUD Guidance was published, the Eighth Circuit clarified the

   Green holding in Eggers v. Wells Fargo Bank N.A., 899 F.3d 629, 634-35 (8th Cir. 2018), holding

   that a blanket denial for employment applicants convicted of theft crimes did not support a prima

   facie claim for disparate impact discrimination. Accordingly, the legal theory upon which the



                                                    15
                                       COFFEY | BURLINGTON
        2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 16 of 18
                                         Case No. 1:20-cv-21976


   Amended Complaint is based is contrary to the actual law governing blanket criminal background

   policies in the disparate impact discrimination context, and so fails to state a claim.

          For all the foregoing reasons, the Amended Complaint’s allegations fail to state a cause of

   action as a matter of law. The only allegation offered as evidence of a disparate impact is the

   alleged “blanket prohibition regarding an applicant’s felony criminal history.” Unlike a blanket

   denial for all persons with a criminal history, an alleged policy excluding convicted felons alone

   cannot form the basis for disparate impact claim as a matter of law. No matter how Plaintiff

   repackages this claim, the premise does not support a claim as a matter of law and should be

   dismissed with prejudice.

          D.      One isolated instance does not make a prima facie case of an actionable
                  “pattern or practice.”

          Plaintiff’s entire case is based on a single, equivocal statement from Defendant’s agent

   during a cold-call about rental housing. But to demonstrate disparate impact discrimination,

   “misconduct must be more than isolated to rise to the level of actionable pattern or practice.’”

   United States v. Fountainbleau Apartments L.P., 566 F. Supp.2d 726, 733 (E.D. Tenn. 2008). Even

   in the light most favorable to the Plaintiff, the single, equivocal “probably” does not plausibly

   support an inference that Defendant has a policy or practice, the substance of that policy or

   practice, let alone a policy or practice that has a discriminatory impact on against a protected class

   of people.

          Importantly, Plaintiff has not alleged any information on what Defendant’s actual policy

   is. Instead, the Amended Complaint relies upon Turizo’s tried-and-true “gotcha” cold-call tactic,

   where, obtaining what Turizo believed to be a discriminatory answer, he promptly hung up the

   phone and sent out a demand letter. This single interaction, without more, does not support the

   sweeping conclusions Plaintiff alleges about the existence of a policy or practice.


                                                     16
                                        COFFEY | BURLINGTON
        2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 17 of 18
                                        Case No. 1:20-cv-21976


          To confirm this point, the Amended Complaint is devoid of any allegations suggesting that

   Defendant actually denies rental applications from convicted felons. Plaintiff does not even allege

   that Turizo (or any other convicted felon) submitted an application and was denied, or that Turizo

   was denied the ability to apply, that he was told not to apply, or that similarly situated white

   applicants with felony convictions were approved to rent. It strains reason to suggest that from this

   single “gotcha” phone call that Defendant is discriminating against “Hispanic/Latino” people.

   Because Plaintiff cannot identify the application of a policy or practice, much less one creating a

   disparate impact, it has not pleaded a prima facie claim for disparate impact discrimination.

   Hardie, 876 F.3d at 21.

                                            CONCLUSION

          As shown above, Plaintiff’s appropriation of the “tester” label does not establish standing

   or state a claim for violation of the Fair Housing Act. But beyond these evident legal shortfalls,

   Plaintiff’s serial, baseless FHA litigation, premised on an unhinged reading of non-binding agency

   guidance, caricatures the decades of labor done by organizations dedicated to combatting the real

   and persistent menace of housing discrimination. It makes the already hard work done by those

   organizations that much more difficult. Because the Amended Complaint is fatally deficient, and

   Plaintiff’s litigation strategy is apparently untethered from a bona fide organizational commitment

   to combatting housing discrimination, Defendant respectfully requests dismissal of the Amended

   Complaint with prejudice, and an award to Defendant of its reasonable attorney’s fees and costs

   under 42 U.S.C. § 3613(c)(2).




                                                    17
                                       COFFEY | BURLINGTON
        2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-21976-RNS Document 15 Entered on FLSD Docket 07/01/2020 Page 18 of 18
                                       Case No. 1:20-cv-21976

                                                 Respectfully submitted,


                                                 By:    Jared W. Whaley
                                                        Daniel F. Blonsky, FBN 972169
                                                        Jared W. Whaley, FBN 107774
                                                        COFFEY BURLINGTON, P.L.
                                                        2601 South Bayshore Drive, Penthouse One
                                                        Miami, Florida 33133
                                                        Telephone: 305-858-2900
                                                        Facsimile: 305-858-5261
                                                        dblonsky@coffeyburlington.com
                                                        jwhaley@coffeyburington.com
                                                        groque@coffeyburlington.com
                                                        service@coffeyburlington.com

                                                        Counsel for Park East-West Ltd


                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served by Notice of

   Electronic Filing generated by CM/ECF, on July 1, 2020, on all counsel or parties of record on the

   Service List below.


                                                        s/ Jared W. Whaley

                                             Service List
    JIBRAEL S. HINDI, ESQ.
    THOMAS J. PATTI, ESQ.
    The Law Offices of Jibrael S. Hindi
    110 S.E. 6th Street, Suite 1744
    Ft. Lauderdale, FL 33301
    Tel: 954-907-1136
    jibrael@Jibraellaw.com
    tom@jibraelaw.com

    Counsel for Florida Fair Housing Alliance,
    Inc.




                                                   18
                                      COFFEY | BURLINGTON
        2601 South Bayshore Drive, Penthouse, Miami, FL 33133 · T. 305·858·2900 F. 305·858·5261
